Citation Nr: 0316942	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
prostatitis with urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, among other things, denied 
the benefits sought on appeal.  This issue was originally 
before the Board in April 2001, but it was determined that 
additional development was required and the case was remanded 
to the RO.  The RO performed the requested development, but 
continued the denial of benefits.  As such, the issue here on 
appeal has been properly returned to the Board for further 
appellate consideration.

It is noted that the Board also considered the issues of 
entitlement to service connection for a rash of the feet and 
groin and for left ear hearing loss in April 2001.  Upon 
remand, the RO, in an April 2003 rating decision, granted the 
benefits in full.  As such, those issues are no longer on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has no evidence of prostatitis or urethritis.  
He does not require medication for a chronic disease of the 
prostate or of the urethra and experiences no voiding 
dysfunction or urinary tract infection related to prostatitis 
or urethritis.


CONCLUSION OF LAW

Criteria for a compensable evaluation for prostatitis with 
urethritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.115a, 4.115b, Diagnostic Code 
7527 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2001, and the veteran submitted a detailed statement in 
June 2001 outlining his disabilities.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from April 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in April 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claim.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's prostatitis with urethritis has been evaluated 
under 38 C.F.R. Section 4.115b, Diagnostic Code 7527, which 
directs that prostate disabilities be evaluated based on 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The rating criteria for these symptoms are 
located at 38 C.F.R. Section 4.115a.  

The criteria for evaluating voiding dysfunction under 
38 C.F.R. Section 4.115a is as follows:  a 60 percent 
evaluation is assigned when there is evidence of required use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day; a 40 percent 
evaluation is assigned when there is evidence of required 
wearing of absorbent materials which must be changed two to 
four times per day; and, a 20 percent evaluation is assigned 
when there is evidence of required wearing of absorbent 
materials which must be changed less than two times per day.

The criteria for evaluating urinary frequency under 38 C.F.R. 
Section 4.115a is as follows:  a 40 percent evaluation is 
assigned when there is evidence of a daytime voiding interval 
less than one hour or awakening to void five or more times 
per night; a 20 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between one and two 
hours or awakening to void three to four times per night; 
and, a 10 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between two and three 
hours or awakening to void two times per night.

The criteria for evaluating obstructed voiding under 
38 C.F.R. Section 4.115a is as follows:  a 30 percent 
evaluation is assigned when there is evidence of urinary 
retention requiring intermittent or continuous 
catheterization; a 10 percent evaluation is assigned when 
there is evidence of marked obstructive symptoms (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or a combination of, (1) post void residuals greater than 150 
cc, (2) uroflowmetry with markedly diminished peak flow rate 
(less than 10 cc/sec), (3) recurrent urinary tract infections 
secondary to obstruction, and (4) stricture disease requiring 
periodic dilation every two to three months; and, a 
noncompensable evaluation is assigned when there is evidence 
of obstructive symptomatology with or without stricture 
disease requiring dilation one to two times per year.

The criteria for evaluating urinary tract infections under 
38 C.F.R. Section 4.115a is as follows:  a 30 percent 
evaluation is assigned when there is evidence of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management; and, a 10 percent 
evaluation is assigned when there is evidence of long-term 
drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.

The evidence of record shows that the veteran requested an 
increase in disability evaluation in September 1996.  
Treatment records at that time do not show any treatment of 
prostatitis or urethritis; however, the veteran asserts that 
he experienced occasional penile discharge.

Upon VA examination in September 1997, the veteran was found 
to have a normal genital examination and his prostate was 
noted to be 1+ enlarged, flat, smooth, and non-tender.  He 
related never taking medication for prostatitis, but to 
having a flare-up at the beginning of the year.  The examiner 
found no signs of chronic prostatitis and diagnosed 
prostatitis with urethritis by history only.

The veteran underwent a second VA examination in November 
2002, and complained of difficulty urinating.  He stated that 
he had no recent penile or abnormal urinary discharge.  The 
veteran denied any dysuria, hematuria, urinary frequency or 
incontinence.  The examiner found no evidence of prostatitis 
or urethritis.

The veteran underwent VA examination again in March 2003.  At 
that time, a retrograde urethrogram was negative for urethral 
stricture disease, urinalysis was negative, urine culture was 
negative, and clinical testing was consistent with some 
baseline renal insufficiency.  It was noted that bladder 
outlet obstructive symptoms had completely resolved with 
medication the veteran began taking in November 2002.

Treatment records through March 2003 do not reflect treatment 
for either prostatitis or urethritis.  It is noted, however, 
that the veteran has been treated for renal insufficiency and 
was granted service connection for that disability in a May 
2003 rating decision.

Given the evidence as outlined above, the Board finds that 
there is no evidence of current symptoms of prostatitis or 
urethritis upon which to base the assignment of a compensable 
disability evaluation at any time since the veteran requested 
an increase in evaluation in 1996.  The veteran does not 
require medication for a chronic disease of the prostate or 
urethra and experiences no voiding dysfunction or urinary 
tract infection related to prostatitis or urethritis.  
Accordingly, criteria for the assignment of a compensable 
evaluation on a schedular basis have not been met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected prostatitis with urethritis 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for this service-connected 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  Therefore, because loss of industrial 
capacity is the principal factor in assigning disability 
ratings, the Board finds that criteria for a compensable 
evaluation simply have not been shown in the evidence of 
record.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned by 
the RO and confirmed in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
and his request for a compensable evaluation must be denied.


ORDER

An increased (compensable) rating for prostatitis with 
urethritis is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

